  Case 14-26308         Doc 49     Filed 10/02/18 Entered 10/02/18 14:43:18              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-26308
         Alexandra M Brandt

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/17/2014.

         2) The plan was confirmed on 10/16/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 03/02/2018.

         6) Number of months from filing to last payment: 44.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $20,075.00.

         10) Amount of unsecured claims discharged without payment: $64,623.92.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-26308      Doc 49       Filed 10/02/18 Entered 10/02/18 14:43:18                     Desc Main
                                    Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor             $32,460.00
       Less amount refunded to debtor                            $0.00

NET RECEIPTS:                                                                                 $32,460.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                   $0.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $1,434.72
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $1,434.72

Attorney fees paid and disclosed by debtor:                $100.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal       Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
ATG CREDIT                     Unsecured         117.00           NA              NA            0.00        0.00
CAPITAL ONE AUTO FINANCE       Secured       19,525.00     20,187.79        19,600.00     19,600.00    1,552.06
CAPITAL ONE AUTO FINANCE       Unsecured          75.00           NA           587.79        308.99         0.00
Carson Smithfield, LLC         Unsecured           0.00           NA              NA            0.00        0.00
CHICAGO PATROLMENS FEDERAL C   Unsecured      1,843.00       1,718.82        1,718.82        903.54         0.00
CHICAGO PATROLMENS FEDERAL C   Unsecured         501.00        519.12          519.12        272.89         0.00
CHICAGO PATROLMENS FEDERAL C   Unsecured      1,107.00       1,201.46        1,201.46        631.57         0.00
DIRECTV LLC                    Unsecured         411.00        411.03          411.03        216.07         0.00
Focus Receivables Mana         Unsecured         411.00           NA              NA            0.00        0.00
ILLINOIS BELL TELEPHONE CO     Unsecured         100.00        100.00          100.00          52.57        0.00
INTERNAL REVENUE SERVICE       Priority       2,311.00       2,321.74        2,321.74      2,321.74         0.00
INTERNAL REVENUE SERVICE       Unsecured            NA           5.88            5.88           3.09        0.00
LOANCARE SERVICING CENTER      Unsecured           0.00           NA              NA            0.00        0.00
MERRICK BANK                   Unsecured      1,320.00       1,047.20        1,047.20        550.48         0.00
MIDLAND FUNDING LLC            Unsecured      1,314.00       1,313.95        1,313.95        690.71         0.00
MIDLAND FUNDING LLC            Unsecured           0.00      1,051.71        1,051.71        552.86         0.00
MIDLAND FUNDING LLC            Unsecured           0.00      1,058.80        1,058.80        556.58         0.00
PRA RECEIVABLES MGMT           Unsecured      1,117.00       1,117.45        1,117.45        587.41         0.00
PRA RECEIVABLES MGMT           Unsecured         518.00        518.62          518.62        272.62         0.00
PRA RECEIVABLES MGMT           Unsecured         306.00        306.56          306.56        161.15         0.00
PREMIER BANK CARD              Unsecured         712.00           NA              NA            0.00        0.00
PREMIER BANK CARD              Unsecured         561.00        561.29          561.29        295.05         0.00
PURDUE FCU                     Unsecured           0.00           NA              NA            0.00        0.00
PURDUE UNIVERSITY              Unsecured           0.00           NA              NA            0.00        0.00
QUANTUM3 GROUP LLC             Unsecured      1,047.00       1,046.06        1,046.06        549.89         0.00
QUANTUM3 GROUP LLC             Unsecured         423.00        423.76          423.76        222.76         0.00
QUANTUM3 GROUP LLC             Unsecured      1,046.00         528.61          528.61        277.88         0.00
ROUNDPOINT MORTGAGE SERV       Secured      122,697.00            NA              NA            0.00        0.00
SALLIE MAE                     Unsecured           0.00           NA              NA            0.00        0.00
STONEBERRY                     Unsecured            NA         261.13          261.13        137.27         0.00
SUK S LEE MD INC               Unsecured         215.00        215.00          215.00        113.02         0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-26308         Doc 49     Filed 10/02/18 Entered 10/02/18 14:43:18                     Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim           Claim         Claim        Principal       Int.
Name                               Class    Scheduled        Asserted      Allowed         Paid          Paid
THE SWISS COLONY                Unsecured         371.00          371.10        371.10        195.08         0.00
US DEPT OF EDUCATION            Unsecured           0.00             NA            NA            0.00        0.00
US DEPT OF EDUCATION            Unsecured     49,507.00       56,570.06     56,570.06            0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00                $0.00                  $0.00
      Mortgage Arrearage                                    $0.00                $0.00                  $0.00
      Debt Secured by Vehicle                          $19,600.00           $19,600.00              $1,552.06
      All Other Secured                                     $0.00                $0.00                  $0.00
TOTAL SECURED:                                         $19,600.00           $19,600.00              $1,552.06

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00              $0.00                  $0.00
       Domestic Support Ongoing                                $0.00              $0.00                  $0.00
       All Other Priority                                  $2,321.74          $2,321.74                  $0.00
TOTAL PRIORITY:                                            $2,321.74          $2,321.74                  $0.00

GENERAL UNSECURED PAYMENTS:                            $70,935.40             $7,551.48                  $0.00


Disbursements:

       Expenses of Administration                              $1,434.72
       Disbursements to Creditors                             $31,025.28

TOTAL DISBURSEMENTS :                                                                          $32,460.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-26308         Doc 49      Filed 10/02/18 Entered 10/02/18 14:43:18                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
